Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 6, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160737
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  JOHN WHEELER,                                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 160737
  v                                                                COA: 344496
                                                                   Oakland CC: 2017-156740-NO
  BUSCH’S INC., and SIMSBURY F/14 LLC,
             Defendants-Appellees.
  _______________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of the application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 6, 2020

                                                                              Clerk